CATES, Presiding Judge
(dissenting).
I vote to remand for proper sentencing under Code 1940, T. 15, § 287 which reads:
“Any act or omission declared criminal and punishable in different ways by different provisions of law, shall be punished only under one of such provisions, and a conviction or acquittal under any one shall bar a prosecution for the same act or omission under any other provision.”
Wade, supra, cited by the prosecution and by my Brother Tyson, is a case involving habeas corpus for bail before conviction. The language employed under [2] of the opinion is explanatory and was hypothesized on the possibility of a double conviction.
I cannot see how the concept of a single punishment within § 287, supra, can be met by an overlap of one sentence which is three times as long as the other.